     Case 2:20-cv-02381-DMG-KS Document 5 Filed 05/26/20 Page 1 of 2 Page ID #:40




 1
 2
 3
                                                                             JS-6
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      BRANDON CHE LEE,                  ) NO. CV 20-2381-DMG (KS)
11                                      )
                      Plaintiff,
12                                      )
              v.                        )
13                                      ) ORDER AND JUDGMENT OF DISMISSAL
14    UNKNOWN,                          )
                                        )
15                    Defendants.       )
16    _________________________________ )

17
18           On March 12, 2020, Plaintiff, a federal prisoner proceeding pro se, filed a “criminal
19    complaint” (the “Complaint”). (Dkt. No. 1.) The Complaint does not identify the relief
20    Plaintiff seeks or the laws or constitutional provisions that Plaintiff believes have been
21    violated. (See generally id.) Further, the Complaint consists almost exclusively of allegations
22    that inmates who are not named as defendants either poisoned Plaintiff’s food or “fumbled
23    [their] penis[es]” in front of him as well as allegations that, when Plaintiff tried to call his
24    family, he received an automated message informing him that his name and voice do not
25    match. (Id.)
26
27           As such, the complaint violates Rule 8 of the Federal Rules of Civil Procedure and is
28    subject to dismissal for failure to state a claim upon which relief can be granted. See FED. R.

                                                    1
     Case 2:20-cv-02381-DMG-KS Document 5 Filed 05/26/20 Page 2 of 2 Page ID #:41




 1       CIV. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059
 2       (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have difficulty understanding
 3       and responding to it); see also 28 U.S.C. § 1915A(b) (Congress requires district courts to
 4       dismiss civil rights complaints brought by prisoners if the court determines that the complaint,
 5       or any portion thereof, fails to state a claim upon which relief can be granted).
 6
 7              Furthermore, on March 12, 2020, the Court notified Plaintiff that he had failed to pay
 8       the filing fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) On March
 9       30, 2020, after more than two weeks had passed and Plaintiff had not responded to the Court’s
10       notification, the Court ordered Plaintiff to show cause, no later than April 20, 2020, why the
11       action should not be dismissed for failure to pay the filing fee or obtain authorization to
12       proceed without prepayment of the fee. (Dkt. No. 4.)
13
14              More than two months have now passed since the Court issued its March 12, 2020
15       notification, and four weeks have passed since Plaintiff’s April 20, 2020 deadline for paying
16       the filing fee or filing a request to proceed without prepayment of the fee. To date, Plaintiff
17       has neither paid the filing fee nor requested to proceed in forma pauperis.1 In light of the
18       foregoing, IT IS HEREBY ORDERED AND ADJUDGED that this action is DISMISSED.
19
20       DATED: May 26, 2020                                                ________________________________
21                                                                                  DOLLY M. GEE
                                                                            UNITED STATES DISTRICT JUDGE
22   Presented by:
23
               KAREN L. STEVENSON
24       UNITED STATES MAGISTRATE JUDGE
25
26   1
               Plaintiff has now filed more than a half dozen complaints involving similar allegations and ending in dismissal for
     failure to pay the filing fee or file a request to proceed IFP. See Brandon C. Lee v. Warden et al, 2:19-cv-07744-DMG-KS
27   (Nov. 8, 2019); Brandon Che Lee v. Warden, 2:19-cv-7746-DMG-KS (Nov. 8, 2019); Brandon Che Lee v. Unknown, No.
     2:18-cv-09828-DMG-KS (Mar. 5, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-02811-DMG-KS (Jun. 17, 2019);
28   Brandon Che Lee v. Warden et al, No. 2:19-cv-04865-DMG-KS (Sept. 9, 2019); Brandon Lee v. Unknown, 2:19-cv-05503-
     DMG-KS (Aug. 20, 2019); Brandon Che Lee v. FCI-TI Warden et al, 2:19-cv-06117-DMG-KS (Nov. 8, 2019).

                                                                  2
